Citation Nr: 0001846	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-19 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's claim of entitlement to a waiver of 
recovery of an overpayment of VA death pension benefits was 
timely appealed.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to 
October 1955.  The veteran died in September 1993; the 
appellant is recognized as his surviving spouse.

This matter comes to the Board of Veterans' Appeals from a 
November 1998 decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO).  By that decision, the RO 
determined that the appellant had failed to file a timely 
Notice of Disagreement as to a May 1996 decision of the 
Committee on Waivers and Compromises (Committee), in which 
the Committee granted a partial waiver of recovery of an 
overpayment of VA death pension benefits. 

The Board notes that this issue has been characterized by the 
RO as entitlement to a waiver of recovery of an overpayment 
of death pension benefits.  However, because the RO has 
repeatedly declined to address the appellant's claim of 
entitlement to a waiver on the grounds that the she failed to 
submit a timely Notice of Disagreement with respect to that 
issue, the Board believes that the issue on appeal is more 
appropriately characterized as whether the appellant's claim 
of entitlement to a waiver of recovery of an overpayment of 
VA death pension benefits was timely appealed.

In August 1999, this case was remanded so the appellant could 
be provided with a personal hearing before a traveling member 
of the Board.  A hearing was subsequently scheduled, and the 
appellant was notified of the date and time of this hearing 
in a November 1999 letter from the RO.  However, in December 
1999, the appellant failed to report for her hearing.  To the 
Board's knowledge, the appellant has offered no explanation 
as to why she was unable to appear and has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.704(d).
FINDINGS OF FACT

1.  In May 1996, the Committee granted a partial waiver of 
recovery of overpayment of VA death pension benefits.

2.  The Board has not identified any document filed within 
the one-year period following notification of the Committee's 
May 1996 decision which can be deemed to be a Notice of 
Disagreement.


CONCLUSION OF LAW

The appellant did not file a timely Notice of Disagreement 
regarding the Committee's May 1996 denial of her request for 
a waiver of recovery of overpayment, and this issue is not 
properly before the Board for appellate review.  38 C.F.R. 
§§ 7105, 7108 (West 1991); 38 C.F.R. § 20.200, 20.201, 
20.302, 3.1, 3.109 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1994, the RO granted the appellant's claim of 
entitlement to death pension benefits.  In a notification 
letter issued in March 1994, the RO informed the appellant 
that if her income should increase because of the approval or 
subsequent receipt of Social Security benefits, she should 
furnish VA with a copy of the Social Security award letter 
supporting that award of benefits.  In a statement submitted 
in July 1994, the appellant reported that she had been 
granted entitlement to Social Security benefits, effective 
April 3, 1994.  

In October 1995, the RO issued a letter to the appellant 
informing her that based upon information received from the 
Social Security Administration, they proposed to terminate 
her receipt of death pension benefits, effective December 
1994.  This proposal was implemented in February 1996, 
following the receipt of an October 1995 statement from the 
appellant indicating that she wished to have her benefits 
discontinued as soon as possible to minimize any overpayment 
that was incurred.

In May 1996, the appellant was notified that she had received 
an overpayment in the amount of $9,296.  She subsequently 
requested a waiver of this overpayment and in May 1996, the 
Committee granted a partial waiver in the amount of $7,504.  
The Committee denied a waiver as to the remaining amount of 
her debt, which came to $1,792.  The appellant was notified 
of this decision in a May 1996 letter from the RO, which was 
apparently initially sent to the wrong address.  However, the 
following month, notification of this decision and a notice 
of procedural and appellate rights were sent to the 
appellant's last known address of record.

In a statement submitted in May 1996, the appellant requested 
that she be considered for additional allowance for aid and 
attendance benefits, and for being housebound.

In July 1996, the appellant submitted a signed statement in 
which she proposed a plan to pay off her remaining debt.  She 
also enclosed a money order in the amount of $10 as her first 
payment towards her remaining debt.


In October 1998, the appellant submitted a signed statement 
in which she indicated that she "would like to apply for a 
waiver for the O/P of $1,622.00.  I am not able to re-pay the 
money back at this time."  With this statement, the 
appellant enclosed a completed VA Form 20-5655, Financial 
Status Report, dated in October 1998.

In a Statement of the Case issued in November 1998, the RO 
denied the appellant's request for a waiver on the grounds 
that she had failed to submit a timely Notice of Disagreement 
regarding the Committee's May 1996 decision.  

In December 1998, the appellant submitted a VA Form 9 in 
which she contended that she was unaware that she had been 
overpaid until the RO informed her of such by letter.  She 
indicated that she received only $521 in Social Security 
benefits monthly and that she paid $335 of that per month in 
rent.  She contended that she was a diabetic who suffers from 
high cholesterol and blood clots in her legs, and that 
meeting her normal costs of living was a day-to-day struggle.  
She asserted that although she tried to pay back the money 
she had been given, her illness had continued to progress to 
such a degree that she was no longer able to continue to pay.

In a Supplemental Statement of the Case issued in March 1999, 
the RO continued to deny the appellant's claim on the grounds 
that she had failed to submit a timely Notice of Disagreement 
regarding the Committee's May 1996 decision.  The appellant 
subsequently submitted a signed statement in which she 
continued to assert that she was no longer able to pay off 
her debt.  She enclosed a letter from her private physician, 
Dr. T.P., in which the physician reported that the appellant 
was suffering from diabetes and peripheral vascular occlusive 
disease, which rendered her unable to work at any job.

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Notice of Disagreement is defined as a written 
communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant or his representative must file a Notice of 
Disagreement from a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of that determination to him.  Otherwise that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
will be presumed to be same as the date of that letter date 
of notice of the determination of the agency of original 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
Notice for VA purposes is a written notice sent to the 
claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(1999).

The filing of a timely NOD "is a prerequisite to the Board's 
proper exercise of jurisdiction over a claim."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993); see also Mason v. Brown, 
8 Vet. App. 44, 54 (1995).  An application for review on 
appeal shall not be entertained by the Board unless it is in 
conformity with the provisions set forth above.  38 U.S.C.A. 
§ 7108.

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1999).

Pursuant to 38 U.S.C.A. § 5108, a claimant may seek to reopen 
a finally disallowed claim by submitting new and material 
evidence with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).

Analysis

The Board finds that the appellant failed to submit a timely 
Notice of Disagreement as to the issue of entitlement to a 
waiver of overpayment of VA death pension benefits.  The 
applicable regulations, which have been discussed above, 
require that a claimant submit a Notice of Disagreement 
within the one year period following the mailing of the 
notice of the underlying determination.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
which can be deemed to be a Notice of Disagreement.  Although 
statements were received from the appellant in the year 
following the Committee's decision, these statements 
consisted of a May 1996 claim for additional allowance for 
aid and attendance, and a July 1996 proposal of a payment 
plan for elimination of her debt.  Because neither of these 
documents indicated either disagreement with the Committee's 
decision or a desire to seek appellate review, the Board 
finds that neither of these statements can be reasonably 
construed as a Notice of Disagreement regarding the issue of 
entitlement to a waiver of overpayment for VA death pension 
benefits.

The appellant's October 1998 statement was not filed until 
almost sixteen months following notification of the 
Committee's May 1996 decision.  Although notification of this 
decision was apparently initially sent to the wrong address, 
the record reflects that the RO corrected this mistake, and 
in June 1996 a copy of the Committee's decision was sent with 
a notice of procedural and appellate rights to the 
appellant's last known address of record.  See 38 C.F.R. 
§ 3.1(q).  Because this statement was not submitted within 
the one year period following the Committee's May 1996 
decision, the Board finds that it cannot service as a timely 
Notice of Disagreement with respect to that decision.

Furthermore, even if the appellant's October 1998 statement 
had been filed within the required one year period (and as 
indicated immediately above the Board does not believe that 
such is the case), this statement was evidently not intended 
by the appellant to be a Notice of Disagreement with the 
Committee's decision.  Specifically, the Board believes that 
the October 1998 statement expressed neither disagreement 
with the Committee's May 1996 decision nor a desire to seek 
appellate review of that decision.  Rather, the appellant 
appeared to be indicating that while she has attempted to 
comply with the Committee's decision by making regular 
payments, her financial situation has changed so as to render 
her unable to continue making such payments.  The Board 
believes that this interpretation of her October 1998 
statement is consistent with her submission of a Financial 
Status Report at that time, and with the statements submitted 
by the appellant in December 1998 and April 1999.  Thus, 
because the appellant appears to be seeking reconsideration 
of her claim based upon her submission of new evidence, the 
Board believes that her October 1998 statement is more 
appropriately characterized as an attempt to reopen her claim 
of entitlement to a waiver of overpayment based upon new and 
material evidence, and not as a Notice of Disagreement with 
respect to the Committee's May 1996 decision.  Knightly v. 
Brown, 6 Vet. App. 200 (1994) [pursuant to 38 U.S.C.A. 
§ 5108, a claimant may seek to reopen a finally disallowed 
claim by submitting new and material evidence with respect to 
that claim].

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some case on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
appellant has provided no basis for finding that such good 
cause exists.

In conclusion, the evidence in this case reflects that the 
appellant was advised of the necessity of filing a Notice of 
Disagreement within one year from the date of notice of the 
underlying decision.  However, the appellant did not comply 
with the instructions set forth in notice of procedural and 
appellate rights provided in June 1996, and there is no 
evidence in record that the appellant ever requested an 
extension of the time in which to file an appeal.  Therefore, 
because the appellant failed to submit a timely Notice of 
Disagreement as to the issue of entitlement to a waiver of 
overpayment, the Board finds that the appellant has not 
complied with the legal requirements for perfecting an 
appeal.  Thus, the Board further finds that this case is one 
in which the law is dispositive of the issue and that it must 
be dismissed on that basis.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Additional Matter

As discussed above, the Board believes that the appellant's 
October 1998 statement is more appropriately construed as an 
attempt to reopen her claim of entitlement to a waiver of 
overpayment of VA death pension benefits based upon the 
submission of new and material evidence.  As the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to a waiver of overpayment has 
not been previously addressed, this matter is accordingly 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO].


ORDER

The appellant did not file a timely Notice of Disagreement 
regarding a May 1996 denial of his request for a waiver of 
recovery of overpayment of VA death pension benefits.  This 
issue is not properly before the Board for appellate review 
and is accordingly dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

